IN THE COURT OF APPEALS OF IOWA

                                      No. 18-1317
                                Filed January 23, 2019


IN THE INTEREST OF J.H., J.H., and J.H.,
Minor Children,

J.H., Father,
       Appellant,

T.H., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



       A mother and a father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



       Robb D. Goedicke of Cooper, Goedicke, Reimer & Reese, P.C., West Des

Moines, for appellant father.

       Raya D. Dimitrova of Carr & Wright, P.L.C., Des Moines, for appellant

mother.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Nicole Garbis Nolan of Youth Law Center, Des Moines, attorney and

guardian ad litem for minor children.



       Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                           2


BOWER, Judge.

       A mother and father separately appeal the termination of their parental

rights to three children,1 the older child born in January 2017 and the twins born

prematurely in December 2017.2 The older child was removed from the parents’

custody due to an ongoing domestic-violence situation in July 2017. The twins

were formally removed from the parents’ custody in January 2018.                After a

June 20, 2018 termination-of-parental-rights hearing, the juvenile court terminated

the parents’ parental rights on July 18, 2018, pursuant to Iowa Code section

232.116(1)(g) and (h) (2018).

       On appeal, the mother and father challenge the existence of grounds for

termination.   The father also asserts the juvenile court erred in determining

termination is in the children’s best interests and failing to give due consideration

to the positive strides the father had recently made.

       Upon our de novo review, see In re A.B., 815 N.W.2d 764, 774 (Iowa 2012),

we find clear and convincing evidence the children could not be returned to the

parents’ custody at present without risk of adjudicatory harm. We commend the

parents for their recent efforts to obtain safe and suitable housing, support in their

new-found church and faith, and counseling. Yet, the father asked for additional




1
  The father and mother have been together since 2008. The parents’ rights as to another
child were previously terminated.
        Each parent has an extensive history with involvement with the department of
human services (DHS). The father has had twelve children and has been involved with
DHS intermittently for eighteen years. The mother has had nine children, four with the
father, and has also been involved with DHS over a number of years. Their parental rights
have been terminated to several of these children.
2
  The twins both tested positive for cocaine at birth and have never been in the parents’
care.
                                         3


time to establish he could remain substance free, thus acknowledging that the

children could not be returned to the parents’ care at present.

       Neither parent has seriously addressed their domestic violence toward one

another. The father has suffered a brain injury and has a history of domestic

violence. The mother is mentally low functioning, has difficulty caring for herself,

struggles to communicate effectively, and also has a history of domestic violence.

The father acknowledges a thirty-year problem with drug abuse and admits he

relapsed with crack cocaine in April 2018. Both parents denied more recent drug

use but both tested positive for cocaine in May 2018. Visits between the parents

and children have not progressed beyond being fully supervised. Counselors for

both parents reported concern about the parent being able to care for the children

safely. Because the children are under three years of age, have been adjudicated

children in need of assistance, have been out of the parents’ custody for at least

six consecutive months, and cannot be returned to the parents at present,

termination of parental rights is appropriate pursuant to section 232.116(1)(h). See

In re D.W., 791 N.W.2d 703, 707 (Iowa 2010) (“When the juvenile court terminates

parental rights on more than one statutory ground, we may affirm the juvenile

court’s order on any ground we find supported by the record.”).

       These children are very young and have been out of the parents’ care for

the majority of their lives. The twins have never resided with the parents. The

children are doing well in their respective placements and their foster families have

indicated a willingness and desire to provide permanency for the children.

Considering the children’s safety, “the best placement for furthering the[ir] long-

term nurturing and growth”, and their “physical, mental, and emotional condition
                                       4

and needs,” we conclude termination is in the children’s best interests. See Iowa

Code § 232.116(2).    No factor listed in section 232.116(3) mitigates against

termination. We affirm on both appeals.

      AFFIRMED ON BOTH APPEALS.